"Wyly, J.,
concurring. In this case the question is, shall a mandamus issue to compel the judge of the Sixth District Court to grant an injunction in a case where, after hearing the parties on a rule nisi, he rejected the application for an injunction. In other words, shall this court, in the exercise of its appellate jurisdiction, compel the judge a quo to revise and reverse an interlocutory judgment rendered by him rejecting the application for the conservatory remedy of an injunction pendente lite.
A bare statement of the question, it seems to me, will suggest an affirmative answer, requiring no argument to support it. The decree, on the trial of the rule nisi, was certainly an interlocutory judgment settling, in the court a qua, the issue whether, pendente lite, plaintiff was, under *907•the evidence adduced, entitled to the conservatory order of injunction. When the judge decided the rule he did not discharge a mere ministerial duty, a duty involving no discretion, and to compel the performance of which a mandamus would lie; but he performed a judicial act (as this court has frequently decided) which could be revised on appeal by this court. All the essential elements of a judgment were involved in the decision of the rule. And if this court should issue the mandamus requiring the judge a quo to review the case and reverse his decision, it would transcend its jurisdiction and do an act unwarranted by law. This court, in the exercise of its appellate power, may revise and, if proper, reverse a judgment, after being seized of jurisdiction by an appeal. But, without obtaining jurisdiction by an appeal, this court has no power to review or reverse a judgment, however erroneous, and however great the inconvenience or hardship of the case. The power of this court is not' measured by the hardship of cases or the inconvenience or losses that may result to the litigants for want of á more speedy remedy than the law has provided to protect them from injury by the erroneous judgments of inferior tribunals.
We must look to the constitution and the laws in order to determine the jurisdiction and powers of this court, and to decide whether plaintiff is entitled to the relief which she asks in this application for mandamus. By the constitution and the laws this court may revise a judgment after jurisdiction has attached by an appeal; it may reverse a judgment, but it can not command an inferior court to review its own judgment and to decide it differently and at total variance with the honest conviction of the presiding judge. To compel a judge to decide a case contrary to his honest conviction would be not only arbitrary and tyrannical, but it would) in effect, destroy him as a judge, and degrade the court over which he presides into a petty office for the performance of ministerial duties. I deny the authority of this court to dictate a judgment or an interlocutory decree for the judge below to render in a case of which he is seized of jurisdiction. No issue, interlocutory or pertaining to the merits, can be examined by this court until the case is removed by appeal from the court below to this court. The writs of mandamus and prohibition are only used by this court in aid of its appellate jurisdiction; that is, to assist in establishing and maintaining appellate jurisdiction where opposition has been set up.
From the beginning of the jurisprudence of this State, this court has never permitted a judgment (interlocutory or final) to be revised on the trial of an application to it for a mandamus. And the law is clear that a mandamus will only lie to compel the performance of some ministerial duty. By the constitution, the judge can only perform judicial duties. The interlocutory judgment of which plaintiff complains can only be *908revised by an appeal. The mandamus applied for, I think, should be denied.
I therefore concur in the decree in this case.